DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This Office Action is a Non-Final Rejection on the merits.  The previous Office Action dated 29 Nov 2021 has been vacated in lieu of the one presented below.
Claim 2 is currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of Species II, claim 2 in the reply filed on 08 Oct 2021 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an idle strike prevention mode in which an inside of a circuit configured to” in the fourth paragraph.  Thus reciting this limitation renders the claim indefinite because it is unclear as to what is meant by inside of the circuit. The meets and bounds of what is considered to be inside the circuit is unclear. Therefore this limitation needs to be clarified as to what is inside the circuit or provide a different explanation.  However, because this limitation follows after an “or,” the Examiner interprets this limitation as an optional limitation not required by the claim.
Claim 2 recites the limitation “as a spool for selecting a mode” in the fifth paragraph.  Thus reciting this limitation renders the claim indefinite because it is unclear since it is not understood what "as a spool" refers.  For example, are there multiple spools, is it a typo, etc.? Therefore, for the purposes of compact prosecution, the Examiner is interpreting the claim limitation to be understood as a single spool of one as recited in the Claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui JP H0976172A (Fukui).

Regarding Claim 2, Fukui discloses, A hydraulic hammering device, comprising:
a cylinder (FIG. 4, #2, para [0002]);
a piston (FIG. 4, #1, para [0002]) configured to be slidably fitted into the cylinder in such a manner as to be capable of advancing and retracting (para [0005]);
a first control valve (FIG. 2, #32, para [0014]) configured to control advancing and retracting movements of the piston (para [0017 an 0018]);

the second control valve (32) includes a spool chamber (FIG. 2, #32 illustrates a chamber) into which, as a spool (FIG. 2, #32 – illustrates a spool, para [0026]) for selecting a mode, a spool for auto-stroke (Examiner notes that a spool for auto-stroke is an optional limitation)  or a spool for idle strike prevention is slidably fitted in a replaceable manner (Examiner notes that a spool for idle strike prevention is an optional limitation), and
when the spool for auto-stroke is slidably fitted into the spool chamber, the auto- stroke mode is selected (FIG. #32 – illustrates that the spool is located in the spool chamber), and, when the spool for idle strike prevention is slidably fitted into the spool chamber, the idle strike prevention mode is selected (Examiner notes that the idle strike prevention mode is an optional limitation and therefore the limitation is not currently being examined) .



Response to Arguments

Applicant’s arguments, see Page 3 of 5, filed 31 Jan 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 

Applicant’s First Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, with respect to fact find every element of claim 2 such as “a first control valve configured to control advancing and retracting movements of the piston.”

	Examiner’s Response to the First Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, have been fully considered and are persuasive.  The limitation has been addressed in the Office Action as noted above.

	Applicant’s Second Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, with respect to the fact find to every element of claim 2 such as “the piston is decompressed to lower than working pressure.”

	Examiner’s Response to the Second Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, have been fully considered and are not persuasive.  However, as this discussed above, the limitation is optional and therefore not prosecuted.

	Applicant’s Third Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, that the Examiner admits that Fukui does not teach a second control valve and then alleges that Stoll teaches a second control valve.

	Examiner’s Response to the Third Argument
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely Stoll.


Applicant’s Fourth Argument
Applicant’s arguments, see Page 4 of 5, filed on 31 Jan 2022, that if spools 27 and 27’ no longer present, then changing the auto-stroke mode is not possible.

	Examiner’s Response to the Fourth Argument
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely Stoll.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vernot US-4899836-A, Akahane US-5134989-A, Juvonen US-5979291-A, Lohmann US-20080296035- A1, Grundby EP-0122247-B1, and Hogan US-20140090552-A1, Matsuda US-20170001293-A1, Teipel  US-20120138328-A1, Rohrer US-20110155403-A1, Saf US-20110000695-A1, Keskiniva US-8151901-B2, and Piras US-8151900-B2 cited for spool, control valve, cylinder, piston, striking and idling functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 Feb 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731